9


                         COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                  FORT WORTH


                              NO.02-12-00449-CV



PHILLIP YOUNG                                                         APPELLANT


                                        V.


ROVERT J. ROGERS AND DAISY                                            APPELLEES
P. ROGERS




         FROM THE 211TH DISTRICT COURT OF DENTON COUNTY




    ORDER OF REFERRAL TO MEDIATION AND ABATEMENT




      The court has determined that this dispute is appropriate for referral to

mediation.   See Tex. Civ. Prac. & Rem. Code Ann. § 154.021 (West Supp.

2011). This appeal is referred to David F. Farris, Lively & Associates, L.L.P., 201

Main Street, Suite 1260, Fort Worth, TX 76102, (817) 338-1030, who shall

complete a mediation conference with all parties and their attorneys by Monday,

January 7, 2013. All named parties and an executive officer of any corporate

party with full settlement authority or another person attending on behalf of a
*   *i     *
                                f
         named party with full settlement authority shall attend the entire mediation

         session.


               Before the first scheduled mediation session, each party shall provide the

         mediator and all parties with all information necessary for the mediator to

         understand the issues presented.       The mediator may require any party to

         supplement the information provided.

               The mediator will encourage and assist, but will not compel or coerce, the

         parties in reaching a settlement of their dispute. Any expenses of mediation will

         be borne equally by the parties, unless the parties and the mediator consent to a

         different agreement, and not by the mediator or this court. Within 10 days of the

         conclusion of the mediation, the mediator will advise the court only that the

         parties did or did not settle their dispute. All matters revealed during mediation,

         including the conduct and demeanor of the parties, shall remain confidential.

         See id. §§154.053, .073.

               If the mediation fully resolves the issues in the case, the parties shall file

         an appropriate motion in accordance with Tex. R. App. P. 42.1 within 10 days of

         the conclusion of the mediation. If the parties need more time to effectuate the

         terms of the settlement agreement, they must file a joint motion for extension of

         time to file such a motion. The motion for extension is due within 10 days of the

         conclusion of the mediation.
*   b     *

                                f
              It is ordered that this appeal shall be abated pending the mediation. If,

        after mediation, the mediator advises the court that the parties did not settle their

        dispute, the appeal shall be ordered reinstated. All time periods relating to the

        disposition of the appeal shall be tolled during the period of abatement.

              Any objection to this order must be filed with the clerk of this court and

        served on all parties and the mediator within 10 days of the date of this order.

              The clerk of this court is directed to transmit a copy of this order to the

        attorneys of record, the trial court judge, the trial court clerk, and the mediator.

              DATED December 7, 2012.


                                                              PER CURIAM




                                                   3